Title: To Thomas Jefferson from Henry Dearborn, 22 October 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     Octobr. 22d. 1805
                  
                  I herewith enclose a rough scetch of the outlines of a new organization of the Militia, for your consideration.—I am at a loss how to organize the Seamen—we cannot with propriety form them into corps under officers who should command them in actual services. perhaps it may be advisable to have them enrolled with the respective Corps of Militia & designated on the rolls as Seamen, and excused from mustering with the Militia, in that case, the Officers of the Militia could be called upon to make regular returns of the Seamen in their respective Corps, and also for making the necessary detachments when requested for actual service.
                  with respectfull esteem I am Your Obedt. Hum Sevt
                  
                     H. Dearborn
                     
                  
               